Title: To James Madison from Thomas Leiper, 5 January 1814
From: Leiper, Thomas
To: Madison, James


        
          Dear Sir
          Philada. January 5th. 1814
        
        I did take the liberty and I beg leave to do it again of recommending General John Barker to your notice for an office. By the death of Colonel John Patton the office of Post Master in the City is vacant. General Barker means to apply to you for that office and I am informed his friends here who are not a few in the Rebublican line mean to solicit you on the same subject. Certain I am the appointment will be very popular with the rebublicans in general here for he has been for many years the very soul of the party and in my opinion he possesses more election powers than any

other man within my knowledge. By General Barkers appointment it will add strength to our party for to my knowledge a very large number of the Republicans were extremely disobliged at the Councils voting him out of the Office of Mayor and I have no doubt but we shall be divided at our next Election if he is not provided for in the mean time for they say they never will vote those men to the Councils who voted out John Barker. Men of the Revolution of fair characters appointed to Office always gives satisfaction because people in general think they are best intitled. But those of a different character infallibly disoblige.
        Altho’ my son for reasons I mean not to trouble you with did not accept of the office your [sic] were pleased to Confer on him notwithstanding both he and myself esteem it as a mark of singular attention for which I return you my best thanks. I am truly and sincerely Your most Obedient Servant
        
          Thomas Leiper
        
      